Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to the Applicant
The following is a Non-Final Office Action for application 17/387,492.  The claims 1-20 are pending in this application and have been rejected below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 28, 2021  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 (similarly claim 8) recite, “… determine a crew order that is an order of priority for each of the plurality of crew members to board a vehicle among the plurality of vehicles, the crew order being determined in order of a longest elapsed time since each of the plurality of crew members previously exited a vehicle among the plurality of vehicles; and transmit schedule information including the crew order …  respectively associated with the plurality of crew members.….” and  claim 1 is directed to the abstract idea of, “… determine a crew order that is an order of priority for each of the plurality of crew members to board a vehicle … the crew order being determined in order of a longest elapsed time since each of the plurality of crew members previously exited a vehicle …; and transmit schedule information including the crew order to … respectively associated with the plurality of crew members.”  The claim 14 recites, “… receive, from … that manages the work by the plurality of crew members, schedule information including a crew order that is an order of priority for each of the plurality of crew members to board a vehicle among the plurality of vehicles and a vehicle order related to the plurality of vehicles that is an order of priority for being boarded by a crew member among the plurality of crew members; and display the crew order for the plurality of crew members and a vehicle that is in first place of the vehicle order among the plurality of vehicles…” claim 14 is directed to the abstract idea of, “… receive, …, schedule information including a crew order … and a vehicle order …; and display the crew order for the plurality of crew members and a vehicle that is in first place of the vehicle order among the plurality of vehicles …”.

These claimed limitations are directed to scheduling a crew based on rules or constraints, thus, the claims are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and therefore, the claims are directed to the abstract grouping of certain methods of organizing human activity.  

Furthermore, the claims recite determining an order and priority of the crew and a vehicle order, thus, the claims are directed to mathematical relationship, and thus, the claims are directed to mathematical concepts.

Accordingly, the claims are directed to the abstract groupings of certain methods of organizing human activity and mathematical concepts, and thus, the claims are directed to a judicial exception under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “An information processing apparatus that manages work by a plurality of crew members who perform predetermined work on board a vehicle among a plurality of vehicles, the information processing apparatus comprising a controller comprising at least one processor configured to:”, “a plurality of first terminals”…”, in claim 1; “the information processing apparatus”, “the controller”, in claim 2;  “the information processing apparatus”, in claim 3; “the information processing apparatus”, “the controller”, “a second terminal”, in claim 4; “the information processing apparatus”, in claim 5; “the information processing apparatus”, “the controller”, “the plurality of first terminals”, “a first terminal among the plurality of first terminals”, in claims 6; “the information processing apparatus”, “the first terminal”, “second terminal”, “a single terminal”, in claim 7; “an information processing method executed by a computer that manages work by a plurality of crew members who perform predetermined work on board a vehicle among a plurality of vehicles, … ”, “a plurality of first terminals”, in claim 8; “the plurality of first terminals” in claim 9; no additional elements are recited in claims 10; “the computer”, “a second terminal”, in claim 10;  no additional element is recited in claim 12; “the plurality of first terminals”, “a first terminals”, in claim 13; “A non-transitory storage medium storing a program executed by a computer that controls a terminal associated with each of a plurality of crew members who perform predetermined work on board a vehicle among a plurality of vehicles, the program causing the terminal”, “an information processing apparatus”, “a display”, in claim 14; “the non-transitory storage medium”, “the terminal”, “on the display”, in claim 15; “the non-transitory storage medium”, “the terminal”, “on the display”, in claim 16; “the non-transitory storage medium”, “the terminal”, “to the information processing apparatus” , “the display”, in claim 17; “The non-transitory storage medium ”, “the terminal”, “the information processing apparatus”, “the display”, in claim 18; “The non-transitory storage medium”, “the display” in claim 19; “The non-transitory storage medium”, “the terminal”, in claim 20; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool as a tool to perform an abstract idea, which is not sufficient to integrate an abstract idea into a practical application . - see MPEP 2106.05 (f).  

Furthermore, with respect to the “…transmit schedule information …”,  “transmit replacement instruction information …”, “receives request information”, “update and retransmit the schedule information”, “receive  … schedule information …”, “display the crew order”, “display a plurality of vehicles”, “display information about a vehicle”, “receive replacement instruction information”, “display the replacement instruction information”, “transmit replacement information”  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, and thus, add insignificant extra-solution activity to the judicial exception and the limitation are not indicative of integration into a practical application. – See MPEP 2106.05(g)

In addition, these additional elements merely generally link the abstract idea to a field of use. Generally linking the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application.,  See MPEP 2106.05 (h)

The claims do not recite an improvement in the functioning of the computer itself or any other technology or technical field, and thus, the claims do not integrate a judicial exception into a practical application nor do the claims reflect the improvement in technology.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement computer components that are performing computer functions (i.e. apply it).  Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions as evinced by the Applicant’s specification [015] –[020], [059]- [061] (describing a device such as a personal computer, a smartphone, a wearable terminal, or a tablet computer  and the management server 200 are interconnected by a network N1. A wide area network (WAN), that is, a global public communication network such as the Internet, or a telephone communication network such as a mobile phone network may be adopted as the network N1, for example).


Furthermore, with respect to the “…transmit schedule information …”,  “transmit replacement instruction information …”, “receives request information”, “update and retransmit the schedule information”, “receive  … schedule information …”, “display the crew order”, “display a plurality of vehicles”, “display information about a vehicle”, “receive replacement instruction information”, “display the replacement instruction information”, “transmit replacement information”  these elements perform pre and post-solution data gathering operations, and thus, add insignificant extra-solution activity to the judicial exception. – See MPEP 2106.05(g)

Further, the claims generally link the use of the judicial exception to a particular technological environment or field of use, which is not sufficient to amount to significantly more than an abstract idea – see MPEP 2106.05 (h) 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7, 9-13, and 17-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1, 5, 8, 12, 14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jutte (2011, Optimizing Railway Crew Scheduling at DB Schenker) and Permual (2020, Optimzing Railway Crew Scheduling at DB Schenker).


Regarding Claim 1,  

An information processing apparatus that manages work by a plurality of crew members who perform predetermined work on board a vehicle among a plurality of vehicles, the information processing apparatus comprising a controller comprising at least one processor configured to: determine a crew order that is an order of priority for each of the plurality of crew members to board a vehicle among the plurality of vehicles, the crew order being determined in … ;  and transmit schedule information including the crew order to a plurality of first terminals respectively associated with the plurality of crew members.  



Jutte [p.112 column 2 paragraph 2] teaches DB Schenker decided to optimize its crew-scheduling process by introducing a software-based. 

Jutte [p.110 column 1 paragraph 2] teaches crew scheduling is an important element in DB Schenker’s operational planning (see Figure 1). The process begins when DB Schenker assembles trains to fulfill customer demand (car routing and blocking); it then constructs a timetable for the trains (timetable construction). Next, planners assign locomotive types to each train (vehicle assignment) and determine the circulation of the locomotives within the network (vehicle rotation). Then, duties for the crew members are generated to cover all train movements (crew scheduling).


    PNG
    media_image1.png
    141
    665
    media_image1.png
    Greyscale


Jutte [p.114 column 1 paragraph 4] teaches DB Schenker’s crew scheduling must consider that trains have different priorities.; Jutte [p.114 column 2 paragraph 2] discloses North American crew-scheduling processes are based on a first-in, first-out approach, in which the next available crew is assigned to a train on short notice. 
	
Jutte [p.116 column 2 paragraph 4] discloses TEO developed interfaces to all other IT systems used for crew scheduling.

Although highly suggested, Jutte does not explicitly teach:
“… order of a longest elapsed time since each of the plurality of crew members previously exited a vehicle among the plurality of vehicles …”

Train Crew teaches:  
“… determine a crew order that is an order of priority for each of the plurality of crew members to board a vehicle among the plurality of vehicles the crew order being determined in order of a longest elapsed time since each of the plurality of crew members previously exited a vehicle among the plurality of vehicles …”


Train Crew teaches seniority based on a hire date and the pool service. 


    PNG
    media_image2.png
    650
    830
    media_image2.png
    Greyscale



Jutte teaches railway crew scheduling.  Train Crew teaches railroad worker seniority in staffing. It would have been obvious to combines before the effective filing date, crew roostering, as taught by Jutte, with crew boarding priority, as taught by Train Crew, to leverage seniority when bidding for available positions.


Regarding Claim 5,  

The information processing apparatus according to claim 1, wherein the schedule information additionally includes a vehicle order related to the plurality of vehicles that is … among the plurality of crew members.  

Jutte [p.114 column 1 paragraph 4], Jutte [p.114 column 2 paragraph 2], [Figure 1] – see above

Although highly suggested, Trapeze Webinar does not explicitly teach:
“… an order of priority for being boarded by a crew member …”

Train Crew teaches:
“… an order of priority for being boarded by a crew member…”

Train Crew teaches the pool service, a priority of crews boarding and unboarding vehicles.


    PNG
    media_image2.png
    650
    830
    media_image2.png
    Greyscale



Jutte teaches railway crew scheduling.  Train Crew teaches railroad worker seniority in staffing. It would have been obvious to combines before the effective filing date, crew roostering, as taught by Jutte, with crew boarding priority, as taught by Train Crew, to leverage seniority when bidding for available positions.


Regarding Claim 8, 

An information processing method executed by a computer that manages work by a plurality of crew members who perform predetermined work on board a vehicle among a plurality of vehicles, the information processing method comprising: determining a crew order that is an order of priority for each of the plurality of crew members to board a vehicle among the plurality of vehicles, the crew order being determined in order of a longest elapsed time since each of the plurality of crew members previously exited a vehicle among the plurality of vehicles; and transmitting schedule information including the crew order to a plurality of first terminals respectively associated with the plurality of crew members.  

This claim is substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 8 is directed to An information processing method executed by a computer that manages work by a plurality of crew members who perform predetermined work on board a vehicle among a plurality of vehicles, the information processing method and a plurality of first terminals, Jutte discloses the method as claimed [p.116 column 2 paragraph 4]. 


Regarding Claim 12,  

The information processing method according to claim 8, wherein the schedule information additionally includes a vehicle order related to the plurality of vehicles that is an order of priority for being boarded by a crew member among the plurality of crew members.  

[similar to claim 5]



Regarding Claim 14,  

A non-transitory storage medium storing a program executed by a computer that controls a terminal associated with each of a plurality of crew members who perform predetermined work on board a vehicle among a plurality of vehicles, the program causing the terminal to: receive, from an information processing apparatus that manages the work by the plurality of crew members, schedule information including a crew order that is …. for being boarded by a crew member among the plurality of crew members;  and display the crew order for the plurality of crew members and a vehicle that is in first place of the vehicle order among the plurality of vehicles on a display.  

Jutte [p.114 column 1 paragraph 4] teaches DB Schenker’s crew scheduling must consider that trains have different priorities.; Jutte [p.114 column 2 paragraph 2] discloses North American crew-scheduling processes are based on a first-in, first-out approach, in which the next available crew is assigned to a train on short notice.  And Figure 1 teaches roostering.


Although highly suggested, Trapeze Webinar does not explicitly teach:  


“… an order of priority for each of the plurality of crew members to board a vehicle among the plurality of vehicles and a vehicle order related to the plurality of vehicles that is an order of priority …”

Tech Crew teaches:
“… an order of priority for each of the plurality of crew members to board a vehicle among the plurality of vehicles and a vehicle order related to the plurality of vehicles that is an order of priority …”


Train Crew teaches the pool service, a priority of crews boarding and unboarding vehicles.


    PNG
    media_image2.png
    650
    830
    media_image2.png
    Greyscale



Jutte teaches railway crew scheduling.  Train Crew teaches railroad worker seniority in staffing. It would have been obvious to combines before the effective filing date, crew roostering, as taught by Jutte, with crew boarding priority, as taught by Train Crew, to leverage seniority when bidding for available positions.


Regarding Claim 15, 

The non-transitory storage medium according to claim 14, wherein the program causes the terminal to display a plurality of vehicles down to a predetermined place in the vehicle order including the vehicle in first place of the vehicle order on the display.  

Jutte [p.110 column 1 paragraph 2] teaches crew scheduling is an important element in DB Schenker’s operational planning;  Jutte [Figure 1] teaches vehicle assignment, vehicle rotation, and crew roostering.; Jutte [p.114 column 2 paragraph 2] teaches North American crew-scheduling processes are based on a first-in, first-out approach, in which the next available crew is assigned to a train on short notice.


	
Claim(s) 2, 3, 4, 6, 7,  9, 10, 11, 13, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jutte (2011, Optimizing Railway Crew Scheduling at DB Schenker) and Permual (2020, Optimzing Railway Crew Scheduling at DB Schenker) and Alexsoft (2020, Crew Management in Airline: Planning and Scheduling with Sabre, Jeppesen, and others).

Regarding Claim 2,  

The information processing apparatus according to claim 1, wherein the controller is further configured to transmit replacement instruction information giving … to the plurality of first terminals in a case where a predetermined condition is established for … among the plurality of vehicles with a crew member among the plurality of crew members.  

Jutte [p.112 column 2 paragraph 2] teaches crew-scheduling process by introducing a software-based process that had to meet the following requirements. Feasibility: Generated schedules should be feasible (i.e., the model must incorporate all relevant constraints).; Jutte Table 1 teaches contractual requirements, constraints.

Although highly suggested, Jutte does not explicitly teach:
“… an instruction to replace a specific crew member …  replacing the specific crew member on board a vehicle …”

Permual teaches:
“… an instruction to replace a specific crew member …  replacing the specific crew member on board a vehicle …”

Permual [p.6 paragraph 6] teaches a vehicle change, takeover, an event when a driver accepts responsibility for the vehicle. A handover is described as an event when a driver is relieved of his/her responsibility for the vehicle.; 

Permual [p.8 Figure 3] teaches crew scheduling network and illustrates an example of a vehicle change, where a driver is relieved of responsibility for the vehicle

Jutte teaches railway crew scheduling.  Permual teaches railroad crew scheduling network and relieving a driver. It would have been obvious to combine before the effective filing date, crew roostering, as taught by Jutte, with relieving a driver of his/her responsibility for the vehicle, as taught by Permual, to satisfy operational constraints of electric bus crews while minimizing operational costs, Permual [abstract]. 


	Alexsoft further teaches:
“… to transmit replacement instruction information  … to the plurality of first terminals…”

Alexsoft teaches Crew Follow which manages schedule disruptions resulting in sickness, no-shows, or other crew related issues . Alexsoft teaches Crew Mobile application for crew members to view schedules, and receive notifications from the airline on their smartphones.  

Jutte teaches railway crew scheduling.  Permual teaches railroad crew scheduling network and relieving a driver. It would have been obvious to combine before the effective filing date, crew roostering, as taught by Jutte, with relieving a driver of his/her responsibility for the vehicle, as taught by Permual, to satisfy operational constraints of electric bus crews while minimizing operational costs, Permual [abstract]. Alexsoft teaches crew scheduling problems. It would have been obvious before the effective filing date to combine, crew roostering, and relieving crew, as taught by Jutte and Permual with Crew mobile applications, as taught by   Alexsoft, to receive notifications about schedule changes, review roosters and chat with other crew member., Alexsoft [p.5]



Regarding Claim 3,  

The information processing apparatus according to claim 2, wherein the predetermined condition is that a length of time that the specific crew member has been on board the vehicle among the plurality of vehicles is a predetermined threshold or longer.  

Jutte [p.112 column 2 paragraph 2] and Jutte Table 1 teaches railroad crew scheduling must consider various contractual and legal requirements.


Regarding Claim 4,  

The information processing apparatus according to claim 2, wherein the predetermined condition is that the controller receives request information indicating that …  among the plurality of crew members….  

Jutte [p.114 column 1 paragraph 4], Jutte [p.114 column 2 paragraph 2] , Jutte [p.120 column 2 paragraph 2] and Figure 1 and Table 1 disclose considering crew constraints.

	Although highly suggested, Jutte does not explicitly teach:
“… the specific crew member requests to be replaced by a crew member … from a second terminal associated with the specific crew member”


Alexsoft teaches:
the specific crew member requests to be replaced by a crew member … from a second terminal associated with the specific crew member

Alexsoft teaches Crew Follow which manages schedule disruptions resulting in sickness, no-shows, or other crew related issues . Alexsoft teaches Crew Mobile application for crew members to view schedules, and receive notifications from the airline on their smartphones.  

Jutte teaches railway crew scheduling.  Permual teaches railroad crew scheduling network and relieving a driver. It would have been obvious to combine before the effective filing date, crew roostering, as taught by Jutte, with relieving a driver of his/her responsibility for the vehicle, as taught by Permual, to satisfy operational constraints of electric bus crews while minimizing operational costs, Permual [abstract]. Alexsoft teaches crew scheduling problems. It would have been obvious before the effective filing date to combine, crew roostering, and relieving crew, as taught by Jutte and Permual with Crew mobile applications, as taught by   Alexsoft, to receive notifications about schedule changes, review roosters and chat with other crew member., Alexsoft [p.5]


Regarding Claim 6, 

The information processing apparatus according to claim 1, wherein the controller is configured to update and retransmit the schedule information to the plurality of first terminals in a case where the controller receives, from a first terminal among the plurality of first terminals, boarding information indicating that an associated crew member has boarded a vehicle.  

Jutte Figure 1 and all associated text

Permual further teaches:
“… that an associated crew member has boarded a vehicle …”  

Permual [p.6 paragraph 6] teaches a vehicle change, takeover, an event when a driver accepts responsibility for the vehicle. A handover is described as an event when a driver is relieved of his/her responsibility for the vehicle.;  and Permual [p.8 Figure 3] – see above 
Jutte teaches railway crew scheduling.  Permual teaches railroad crew scheduling network and relieving a driver. It would have been obvious to combine before the effective filing date, crew roostering, as taught by Jutte, with relieving a driver of his/her responsibility for the vehicle, as taught by Permual, to satisfy operational constraints of electric bus crews while minimizing operational costs, Permual [abstract].


Regarding Claim 7, 

The information processing apparatus according to claim 4, wherein the first terminal and the second terminal are a single terminal.  

Jutte [p.116 column 2 paragraph 4]


Regarding Claim 9, 

The information processing method according to claim 8, further comprising transmitting replacement instruction information giving an instruction to replace a specific crew member to the plurality of first terminals in a case where a predetermined condition is established for replacing the specific crew member on board a vehicle among the plurality of vehicles with a crew member among the plurality of crew members.  

[similar to claim 2]



Regarding Claim 10,  

The information processing method according to claim 9, wherein the predetermined condition is that a length of time that the specific crew member has been on board the vehicle among the plurality of vehicles is a predetermined threshold or longer.  

[similar to claim 3]


Regarding Claim 11,  

The information processing method according to claim 9, wherein the predetermined condition is that the computer receives request information indicating that the specific crew member requests to be replaced by a crew member among the plurality of crew members from a second terminal associated with the specific crew member.  

[similar to claim 4]






Regarding Claim 13, 

The information processing method according to claim 8, wherein the schedule information is updated and retransmitted to the plurality of first terminals in a case where boarding information is received from a first terminal among the plurality of first terminals, indicating that an associated crew member has boarded a vehicle.  

[similar to claim 6]




Regarding Claim 16, 

The non-transitory storage medium according to claim 14, wherein the program causes the terminal to display information about a vehicle in the same place of the vehicle order as the crew order of a crew member associated with the terminal on the display on a basis of the schedule information.  

Jutte [Figure 1] teaches vehicle assignment, vehicle rotation, and crew roostering.; Jutte [p.114 column 2 paragraph 2]

	Permual further teaches:
“… a vehicle in the same place of the vehicle order as the crew order …”

Perumal [p.2 paragraph 2] discloses  a crew scheduling network.

Permual [p.8 Figure 3] teaches crew scheduling network and illustrates an example of a vehicle change, where a driver is relieved of responsibility for the vehicle.

Perumal p.4 paragraph 3 teaches integrated vehicle and crew scheduling problem (VCSP).

Jutte teaches railway crew scheduling.  Permual teaches railroad crew scheduling network and relieving a driver. It would have been obvious to combine before the effective filing date, crew roostering, as taught by Jutte, with relieving a driver of his/her responsibility for the vehicle, as taught by Permual, to satisfy operational constraints of electric bus crews while minimizing operational costs, Permual [abstract]. 



Regarding Claim 17, 

The non-transitory storage medium according to claim 14, wherein the program causes the terminal to transmit, to the information processing apparatus, boarding information indicating that a crew member associated with the terminal has boarded the vehicle displayed on the display.  

Jutte [Figure 1] teaches vehicle assignment, vehicle rotation, and crew roostering.; Jutte [p.114 column 2 paragraph 2], Jutte Figure 1

Permaul further teaches:
“ … a crew member … has boarded the vehicle displayed on the display …”

Permual [p.6 paragraph 6] teaches a vehicle change, takeover, an event when a driver accepts responsibility for the vehicle. A handover is described as an event when a driver is relieved of his/her responsibility for the vehicle.

Jutte teaches railway crew scheduling.  Permual teaches railroad crew scheduling network and relieving a driver. It would have been obvious to combine before the effective filing date, crew roostering, as taught by Jutte, with relieving a driver of his/her responsibility for the vehicle, as taught by Permual, to satisfy operational constraints of electric bus crews while minimizing operational costs, Permual [abstract]. 


Regarding Claim 18,  

The non-transitory storage medium according to claim 14, wherein the program causes the terminal to receive, from the information processing apparatus, replacement instruction information giving an instruction to replace a specific crew member on board a vehicle among the plurality of vehicles with a crew member among the plurality of crew members, and display the replacement instruction information on the display.

Jutte [Figure 1] teaches vehicle assignment, vehicle rotation, and crew roostering.; Jutte [p.114 column 2 paragraph 2], Jutte Figure 1


Permual further teaches:
“ … replacement instruction  … display the replacement … ”


Permual [p.6 paragraph 6] teaches a vehicle change, takeover, an event when a driver accepts responsibility for the vehicle. A handover is described as an event when a driver is relieved of his/her responsibility for the vehicle.

Permual [p.8 Figure 3] teaches crew scheduling network and illustrates an example of a vehicle change, where a driver is relieved of responsibility for the vehicle.

Jutte teaches railway crew scheduling.  Permual teaches railroad crew scheduling network and relieving a driver. It would have been obvious to combine before the effective filing date, crew roostering, as taught by Jutte, with relieving a driver of his/her responsibility for the vehicle, as taught by Permual, to satisfy operational constraints of electric bus crews while minimizing operational costs, Permual [abstract]. 


Regarding Claim 19, 

The non-transitory storage medium according to claim 18, wherein the replacement instruction information includes a current position of the vehicle that the specific crew member is on board, and the vehicle that the specific crew member is on board and the current position are displayed on the display.  

Jutte [Figure 1] teaches vehicle assignment, vehicle rotation, and crew roostering.; Jutte [p.114 column 2 paragraph 2], Jutte Figure 1


Permaul further teaches:
“… crew member is on board and the current position …”

Permual [p.6 paragraph 6] teaches a vehicle change, takeover, an event when a driver accepts responsibility for the vehicle. A handover is described as an event when a driver is relieved of his/her responsibility for the vehicle.

Permual [p.8 Figure 3] teaches crew scheduling network and illustrates an example of a vehicle change, where a driver is relieved of responsibility for the vehicle.

Jutte teaches railway crew scheduling.  Permual teaches railroad crew scheduling network and relieving a driver. It would have been obvious to combine before the effective filing date, crew roostering, as taught by Jutte, with relieving a driver of his/her responsibility for the vehicle, as taught by Permual, to satisfy operational constraints of electric bus crews while minimizing operational costs, Permual [abstract]. 



Regarding Claim 20, 

The non-transitory storage medium according to claim 18, wherein the program causes the terminal to transmit replacement information indicating replacement to the information processing apparatus in a case where a crew member associated with the terminal replaces the specific crew member.



Permaul teaches:
“… replaces the specific crew member ..”

‘Permual [p.6 paragraph 6] teaches a vehicle change, takeover, an event when a driver accepts responsibility for the vehicle. A handover is described as an event when a driver is relieved of his/her responsibility for the vehicle.

Permual [p.8 Figure 3] teaches crew scheduling network and illustrates an example of a vehicle change, where a driver is relieved of responsibility for the vehicle.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kubo (US 2017/0,116,551 A1) discloses block segmentation using a  crew scheduling system and a crew scheduling method applicable to transportation businesses such as train or bus routes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624